OPINION — AG — ** NEPOTISM — COUNTY COMMISSIONER — WIFE ** THE APPOINTMENT AND PAYMENT OF A WIFE OF A COUNTY COMMISSIONER AS A DEPUTY COUNTY CLERK IS `NOT' PROHIBITED BY 21 O.S. 481 [21-481] (NEPOTISM STATUTE), 21 O.S. 482 [21-482]. PROVIDED HOWEVER, SUCH APPOINTMENT MUST `NOT' VIOLATE 21 O.S. 483 [21-483] WHICH PROHIBITS AN OFFICER FROM APPOINTING AND FURNISHING EMPLOYMENT TO ANY PERSON RELATED TO ANY OTHER OFFICER WITHIN THE THIRD DEGREE, WHEN SUCH APPOINTMENT OR EMPLOYMENT IS MADE IN PART CONSIDERATION THAT THE OTHER OFFICER SHALL APPOINT AND FURNISH EMPLOYMENT TO ANY ONE RELATED WITHIN THE THIRD DEGREE TO THE FIRST OFFICER, AND SUCH APPOINTMENT MUST `NOT' BE IN CONSIDERATION OF THE BOARD OF COUNTY COMMISSIONERS CONCURRING IN THE NEED FOR A DEPUTY AND THE AMOUNT OF SALARY TO BE PAID. (WIFE, SPOUSE, SALARIES) CITE: 21 O.S. 481 [21-481], OPINION NO. OCTOBER 5, 1946 — PARKER, OPINION NO. AUGUST 5, 1944 — ? 19 O.S. 178.7 [19-178.7] (JAMES P. GARRETT)